                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ISHMAEL ALI BURK,                         :
          Plaintiff,                      :
                                          :
       v.                                 :      CIVIL ACTION NO. 19-CV-3121
                                          :
THOMAS LEONHAUSER, et al., :
         Defendants.                      :

                                         ORDER

       AND NOW, this 19th day of August, 2019, upon consideration of Plaintiff

Ishmael Ali Burk’s Amended Complaint (ECF No. 7) it is ORDERED that:

       1. Burk’s Amended Complaint is DISMISSED without prejudice for failure

            to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the Court’s

Memorandum. The dismissal is without prejudice to Burk filing a new case only in the

event his sentence is reversed, vacated, or otherwise invalidated.

       2.   The Clerk of Court shall CLOSE this case.

                                          BY THE COURT:


                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.
